DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition, Applicant has cancelled all claims directed to the non-elected invention. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 750T in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim 4 is objected to because of the following informalities:  “(is” should be corrected to remove the opening parenthesis to “is”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “lithium salt” should be amended to refer to the “Lithium containing salt” of claim 3 for consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “A composition” in line 1 first two words should be amended to “A cathode” because the limitations are drawn to the cathode.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “A composition” in line 1 first two words should be amended to “A cathode” because the limitations are drawn to the cathode.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the polymer component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the “polymer component” has been interpreted as referring to “a polymer” of claim 3.
Claim 6 recites the limitation "the mixture" and “the mixture composition” in line 2.  There is insufficient antecedent basis for this limitation in the claim as the previous claims neither recite a mixture or mixture composition. Because it is not clear whether or not a high vapor organic solvent remains in the composition of matter, the broadest reasonable interpretation of the claim requires that the high vapor organic solvent is not present (electrodes are known to be dried, thus removing the organic solvent) in the final product; thus the claim has been interpreted as not requiring a high vapor organic solvent. This interpretation is consistent with the instant specification at paragraph [0115] (“the solvent evaporates and does not appear in the final mixture”). 
Claim 7 recites the limitation "the polymer component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this, the “polymer component” has been interpreted as referring to “a solid polymer electrolyte” of claim 3.
Regarding claim 7, the phrase "such as" in lines 2, 3-4, 8, and 9, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 “where the polymer component is one of the following: a polymer material…, a lithium salt…, a plasticizer material…, and a separator material…”. However, at least the lithium salts and some of the plasticizers are not polymer materials; thus it is unclear how the lithium salts and plasticizers can be a polymer or a polymer component.
Claim 13 recites the limitation "[mass of] the composition” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. It is further not clear what “the composition” is to refer to; does the composition refer to the “cathode” or the “solid polymer electrolyte” which is connected to the cathode [but interpreted as not part of the cathode itself]? Because as written, the claim requires the cathode connected to the solid polymer electrolyte (interpreted as not part of the cathode, separate, merely adjacent), thus having two different objects (the cathode, and the solid polymer electrolyte adjacent), it cannot be determined as to which composition either of these limitations refer to; especially because the LMOF is in the cathode and the electrolyte is in the SPE. 
Claim 15 recites the limitation "the polymer component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the “polymer component” has been interpreted as referring to the “polymer” of claim 14.
Claim 17 recites the limitation "the polymer component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the limitation “the polymer component” has been interpreted as referring to the “solid polymer electrolyte (SPE)” of claim 12.
Claim 17 “where the polymer component is one of the following: a polymer material…, a lithium salt…, a plasticizer material…, and a separator material…”. However, at least the lithium 
Claim 18 recites the limitation "[mass of] the composition” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is further not clear what “the composition” is to refer to. For the purpose of this office action, “the composition” has been interpreted as referring to the cathode of claim 11. 
Claim 20 recites the limitation "[mass of] the composition” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is further not clear what “the composition” is to refer to. For the purpose of this office action, “the composition” has been interpreted as referring to the cathode of claim 11 and 18.
Claims 5, 16, and 19 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2018/0076452).
Regarding claim 11, Sasaki discloses a positive electrode 100 (cathode) containing a composition with the formula LixMeyOαFβ ([0015]), and has an example Li2MnO2F ([0134], Table 1, Examples 1-2), thus reading on the claimed lithium manganese oxyfluoride (LMOF) of approximate stoichiometry of Li2MnO2F.
Regarding claim 12, Sasaki discloses all of the claim limitations as set forth above. With regards to the limitation “a cathode…connected to a solid polymer electrolyte” is interpreted as an intended use of the cathode (that is, the cathode connected to a separate polymer electrolyte), thus only the structural limitations implied by the limitation is given patentable weight. The only structural limitation implied by the limitation is that the cathode must be capable of being connected to a polymer electrolyte. Because the positive electrode 100 of Sasaki is used in a battery 1000, the positive electrode is capable of being used in a battery having solid polymer electrolyte, and therefore meets the claim limitations. Regardless, Sasaki additionally teaches that a solid polymer layer 300 (adjacent to the cathode 100) contains solid electrolyte can be an organic solid polymer electrolyte ([0048]-[0050), thus reading on the limitations and illustrating that the cathode is capable of being connected to a polymer electrolyte. Sasaki further teaches the positive electrode layer can be a mixture including positive electrode active material and solid electrolyte ([0079]), further illustrating that the cathode is capable of being connected to a polymer electrolyte. 
Regarding claims 13-17, Sasaki discloses all of the claim limitations as set forth above. As discussed in the rejection of claim 12 above, the limitation the “cathode…connected to a solid . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452).
Regarding claim 1, Sasaki discloses a positive electrode 100 (reads on: a composition of matter) containing a composition with the formula LixMeyOαFβ ([0015]), and has an example Li2MnO2F ([0134], Table 1, Examples 1-2), thus reading on the claimed lithium manganese oxyfluoride (LMOF), Li2MnO2F.
While Sasaki discloses a positive electrode having Li2MnO2F ([0015]), Sasaki does not explicitly disclose the composition of matter also comprising a solid polymer electrolyte (SPE). However, Sasaki additionally teaches the positive electrode active material layer 102 may be a positive electrode mix layer containing the positive electrode active material (i.e. Li2MnO2F) and the solid electrolyte 30 ([0079]), which can be an organic polymer solid electrolyte ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition of the cathode material including Li2MnO2F with a mixture of organic polymer solid electrolyte of Sasaki to obtain the benefits a battery with high energy density ([0019]).
Regarding claim 7, Sasaki discloses all of the claim limitations as set forth above. Sasaki additionally teaches that the organic polymer solid electrolyte is a compound of a polymeric ([0051]), wherein the polymeric compound may have an ethylene oxide structure (thus, a poly(ethylene oxide)) ([0052]), and a lithium salt including LiPF6 (lithium hexafluorophosphate), LiSO3CF4, and LiN(SO2CF3)2 [LiTFSI] among others ([0053]). Thus, Sasaki meets the limitations of “where the polymer compound is one of the following: a polymer material [such as]…, a lithium salt [such as]…, a plasticizer [such as]…, and a separator material [such as]” because Sasaki teaches at least a polymer material and a lithium salt which reads on the indefinite language (“such as”) of the claim.
	
Claims 2-3, 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452), as applied to claim 1 above, and further in view of Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757).
Regarding claim 2, Sasaki discloses all of the claim limitations as set forth above. However, Sasaki does not explicitly disclose where the LMOF is between 55 and 85 percent by mass of the composition and the SPE is between 7.5 percent and 20 percent by mass of the composition.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The polymer electrolyte is not particularly limited as long as it has ion conductivity ([0036]), but specific examples includes polyether, polycarbonate, polyethylene derivate, alkylene oxide derivative, polyvinyl alcohol, polyvinylidene fluoride, among others ([0036]). The lithium salt may be represented by Li+X-, and there is no particular limitation on the anion (X-) of -, Cl-, and (CF3SO2)2N- [with Li, this is LiTFSI] among others ([0038]). The electrode can be either a positive electrode or a negative electrode, and is not particular to the specific active material ([0027]-[0028]); thus Lee suggest the teaching can be applied to many types of electrodes for the improvement. The polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]).  The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the relative amount of polymer electrolyte, including in the range of 7.5-20 parts by weight to 100 parts by weight of electrode active material and a positive electrode active material between 55 and 85% by mass, as taught by Lee with the relative amount of polymer electrolyte in the positive electrode of Sasaki to obtain the benefit of improved energy density.
Even further, because the relative amount of positive electrode active material and the polymer electrolyte material affect the overall capacity, with the capacity increasing with increasing amounts of positive electrode active material, while ionic conductivity increases with increasing amounts of polymer electrolyte, the precise amount of positive electrode active material (LMOF) and polymer electrolyte would have been considered a result effective variable to one of ordinary skill in the art. As such, it would have been obvious to one of ordinary skill in 
Regarding claim 3, Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches organic polymer solid electrolyte includes a polymeric compound and a lithium salt ([0052]), Sasaki does not explicitly disclose the SPE comprising a plasticizer.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The polymer electrolyte is not particularly limited as long as it has ion conductivity ([0036]), but specific examples includes polyether, polycarbonate, polyethylene derivate, alkylene oxide derivative, polyvinyl alcohol, polyvinylidene fluoride, among others ([0036]). The lithium salt may be represented by Li+X-, and there is no particular limitation on the anion (X-) of the lithium salt, but particular examples of F-, Cl-, and (CF3SO2)2N- [with Li, this is LiTFSI] among others ([0038]). The electrode can be either a positive electrode or a negative electrode, and is not particular to the specific active material ([0027]-[0028]); thus Lee suggest the teaching can be applied to many types of electrodes for the improvement. The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). The electrode may further includes an additive such as an oxidation stabilizer additive ([0024]); in an example, the oxidation stabilizer is succinonitrile ([0070]), which reads on the plasticizer of claim 4. The oxidation stabilizer is ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxidation stabilizer (including succinonitrile) of the positive electrode of Lee with the polymer electrolyte in the positive electrodes of Sasaki for the purpose of preventing oxidation of the polymer electrolyte or delaying the oxidation rate ([0040]).
Regarding claims 8 and 18, Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches that conductive aid can be added to the positive electrode ([0091]) and includes carbon blacks such as acetylene black and ketjen black, and carbons ([0092]), Sasaki does not explicitly disclose that the conductive material is between 5 percent and 15 percent by mass of the composition.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The amount of conductive material is between 1-30 wt% based on the total weight of the mixture including the electrode active material ([0030]). The binder is added in an amount of 1-30 wt% based on the total weight of the mixture including the active material ([0033]). The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weight range of conductive material (including the range of 5 to 15 percent) as taught by Lee with the amount of conductive material in the positive electrode of Sasaki to obtain the benefits of electrical conductivity.
Regarding claims 9 and 19, modified Sasaki discloses all of the claim limitations as set forth above. Sasaki teaches that the conductive agent includes carbon blacks such as acetylene black and ketjen black, and carbons ([0092]).
Regarding claims 10 and 20, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches that a binding agent (a binder) can be used to increase the bindability of a material making up an electrode ([0094]), Sasaki does not explicitly disclose that the binder is between 4 percent and 10 percent by mass of the composition.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The amount of conductive material is between 1-30 wt% based on the total weight of the mixture including the electrode active material ([0030]). The binder is added in an amount of 1-30 wt% based on the total weight of the mixture including the active material ([0033]). The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weight range of binder (including the range of 4 and 10 percent by mass) as taught by Lee with the amount of binding agent in the positive electrode of Sasaki to obtain the benefits of increased bindability.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452) in view of Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757), as applied to claim 3 above, and further in view of Ding et al. (CN 109390632, see machine translation).
Regarding claim 4, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches the lithium salt can be LiN(SO2CF3)2 [LiTFSI] ([0053]), and Lee teaches succinonitrile ([0044]), modified Sasaki does not explicitly disclose wherein the polymer component is polycaprolactone (PCl).
Ding teaches a battery comprising a polymer solid electrolyte ([0002]). The polymer is a polycarbonate based polymer and can be polypropylene carbonate, polyvinyl carbonate, polytrimethylene carbonate, which can be modified with (copolymers) polycaprolactone (PCl) ([0017]). Ding teaches the polycarbonate based polymer is more attractive to lithium ions than polyethylene oxide, and are more conductive to the dissociation of lithium salts ([0006]).

Regarding claim 5, modified Sasaki discloses all of the claim limitations as set forth above. While Lee teaches the polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]), and the oxidation stabilizer is succinonitrile ([0044]) and can be used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]), modified Sasaki does not explicitly disclose where a ratio of PCl to SN is between 2 and 4.
However as the relative amount of polymer electrolyte (polycaprolactone) and oxidation stabilizer (succinitrile SN) in an electrode affect the ionic conductivity and the oxidation of the polymer electrolyte, with ionic conductivity increasing with increasing polymer electrolyte and reduction in oxidation of the polymer electrolyte with increased oxidation stabilizer, the precise ratio of polymer electrolyte (PCl) to oxidation stabilizer (succinitrile SN) would have been considered a result effective variable by one of ordinary skill in the art.
As such, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the ratio of PCl to SN (including the ratio of 2-4 to 1) of modified Sasaki to obtain the desired balance between ionic conductivity and preventive oxidation of the polymer electrolyte.
claim 6, modified Sasaki discloses all of the claim limitations as set forth above. With regards to the limitation of “a high vapor pressure organic solvent is added to the mixture”, it is noted that there is no previous recitation of a mixture. Because it is not clear whether or not a high vapor organic solvent remains in the composition of matter, the broadest reasonable interpretation of the claim requires that the high vapor organic solvent is not present (electrodes are known to be dried, thus removing the organic solvent) in the final product; thus the claim has been interpreted as not requiring a high vapor organic solvent. This interpretation is consistent with the instant specification at paragraph [0115] (“the solvent evaporates and does not appear in the final mixture”). Therefore, the only structural limitation is that the components are mixed (“to promote homogeneity of the mixture composition” is interpreted as requiring mixing because mixing promotes homogeneity). Because Sasaki teaches the components are mixed ([0150]), Sasaki meets all the structural claim limitations. In addition, Lee teaches mixing and dispersing homogeneously in an organic solvent ([0043]) which is subsequently dried ([0047]).

With regards to claim 12, in the event it is not taken that limitation “a cathode connected to a solid polymer electrolyte (SPE)” requires the solid polymer electrolyte be separate from the cathode and instead requires the cathode to include the solid polymer electrolyte, the following rejections of claims 12-17 applies.
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452) as applied to claim 11 above.
claim 12, Sasaki discloses all of the claim limitations as set forth above. While Sasaki discloses a positive electrode having Li2MnO2F ([0015]), Sasaki does not explicitly disclose the composition of matter also comprising a solid polymer electrolyte (SPE). However, Sasaki additionally teaches the positive electrode active material layer 102 may be a positive electrode mix layer containing the positive electrode active material (i.e. Li2MnO2F) and the solid electrolyte 30 ([0079]), which can be an organic polymer solid electrolyte ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition of the cathode material including Li2MnO2F with a mixture of organic polymer solid electrolyte of Sasaki to obtain the benefits a battery with high energy density ([0019]).
Regarding claim 17, Sasaki discloses all of the claim limitations as set forth above. Sasaki additionally teaches that the organic polymer solid electrolyte is a compound of a polymeric compound a lithium salt ([0051]), wherein the polymeric compound may have an ethylene oxide structure (thus, a poly(ethylene oxide)) ([0052]), and a lithium salt including LiPF6 (lithium hexafluorophosphate), LiSO3CF4, and LiN(SO2CF3)2 [LiTFSI] among others ([0053]). Thus, Sasaki meets the limitations of “where the polymer compound is one of the following: a polymer material [such as]…, a lithium salt [such as]…, a plasticizer [such as]…, and a separator material [such as]” because Sasaki teaches at least a polymer material and a lithium salt which reads on the indefinite language (“such as”) of the claim.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452), as applied to claim 12 above, and further in view of Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757).
Regarding claim 13, Sasaki discloses all of the claim limitations as set forth above. However, Sasaki does not explicitly disclose where the LMOF is between 55 and 85 percent by mass of the composition and the SPE is between 7.5 percent and 20 percent by mass of the composition.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The polymer electrolyte is not particularly limited as long as it has ion conductivity ([0036]), but specific examples includes polyether, polycarbonate, polyethylene derivate, alkylene oxide derivative, polyvinyl alcohol, polyvinylidene fluoride, among others ([0036]). The lithium salt may be represented by Li+X-, and there is no particular limitation on the anion (X-) of the lithium salt, but particular examples of F-, Cl-, and (CF3SO2)2N- [with Li, this is LiTFSI] among others ([0038]). The electrode can be either a positive electrode or a negative electrode, and is not particular to the specific active material ([0027]-[0028]); thus Lee suggest the teaching can be applied to many types of electrodes for the improvement. The polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]).  The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the relative amount of polymer electrolyte, including in the range of 7.5-20 parts by weight to 100 parts by weight of electrode active material and a positive electrode active material between 55 and 85% by mass, as taught by Lee with the relative amount of polymer electrolyte in the positive electrode of Sasaki to obtain the benefit of improved energy density.
Even further, because the relative amount of positive electrode active material and the polymer electrolyte material affect the overall capacity, with the capacity increasing with increasing amounts of positive electrode active material, while ionic conductivity increases with increasing amounts of polymer electrolyte, the precise amount of positive electrode active material (LMOF) and polymer electrolyte would have been considered a result effective variable to one of ordinary skill in the art. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the amount of positive electrode active material [LMOF] (including the amount of 55-85% by mass) and the amount of polymer electrolyte (including the amount of 7.5-20% by mass) in the positive electrode modified Sasaki to obtain the desired balance between capacity and ionic conductivity.
Regarding claim 14, Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches organic polymer solid electrolyte includes a polymeric compound and a lithium salt ([0052]), Sasaki does not explicitly disclose the SPE comprising a plasticizer.
(abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The polymer electrolyte is not particularly limited as long as it has ion conductivity ([0036]), but specific examples includes polyether, polycarbonate, polyethylene derivate, alkylene oxide derivative, polyvinyl alcohol, polyvinylidene fluoride, among others ([0036]). The lithium salt may be represented by Li+X-, and there is no particular limitation on the anion (X-) of the lithium salt, but particular examples of F-, Cl-, and (CF3SO2)2N- [with Li, this is LiTFSI] among others ([0038]). The electrode can be either a positive electrode or a negative electrode, and is not particular to the specific active material ([0027]-[0028]); thus Lee suggest the teaching can be applied to many types of electrodes for the improvement. The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). The electrode may further includes an additive such as an oxidation stabilizer additive ([0024]); in an example, the oxidation stabilizer is succinonitrile ([0070]), which reads on the plasticizer of claim 15. The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxidation stabilizer (including succinonitrile) of the positive electrode of Lee with the polymer electrolyte in the positive electrodes of Sasaki ([0040]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452) in view of Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757), as applied to claim 14 above, and further in view of Ding et al. (CN 109390632, see machine translation).
Regarding claim 15, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches the lithium salt can be LiN(SO2CF3)2 [LiTFSI] ([0053]), and Lee teaches succinonitrile ([0044]), modified Sasaki does not explicitly disclose wherein the polymer component is polycaprolactone (PCl).
Ding teaches a battery comprising a polymer solid electrolyte ([0002]). The polymer is a polycarbonate based polymer and can be polypropylene carbonate, polyvinyl carbonate, polytrimethylene carbonate, which can be modified with (copolymers) polycaprolactone (PCl) ([0017]). Ding teaches the polycarbonate based polymer is more attractive to lithium ions than polyethylene oxide, and are more conductive to the dissociation of lithium salts ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polymeric compound of an ethylene oxide structure of Sasaki ([0052]) with the polycarbonate-polycaprolactone electrolyte copolymer as taught by Ding for the purpose of using a polymer electrolyte more attractive to lithium ions and more conductive to the dissociation of lithium salts.
claim 16, modified Sasaki discloses all of the claim limitations as set forth above. While Lee teaches the polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]), and the oxidation stabilizer is succinonitrile ([0044]) and can be used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]), modified Sasaki does not explicitly disclose where a ratio of PCl to SN is between 2 and 4.
However as the relative amount of polymer electrolyte (polycaprolactone) and oxidation stabilizer (succinitrile SN) in an electrode affect the ionic conductivity and the oxidation of the polymer electrolyte, with ionic conductivity increasing with increasing polymer electrolyte and reduction in oxidation of the polymer electrolyte with increased oxidation stabilizer, the precise ratio of polymer electrolyte (PCl) to oxidation stabilizer (succinitrile SN) would have been considered a result effective variable by one of ordinary skill in the art.
As such, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the ratio of PCl to SN (including the ratio of 2-4 to 1) of modified Sasaki to obtain the desired balance between ionic conductivity and preventive oxidation of the polymer electrolyte.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 6, 7, 11-12, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of copending Application No. 16/445185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses a device having a cathode structure comprising a cathode made of Li2MnO2F in combination with a solid polymer electrolyte material (claim 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725